DISSENTING OPINION
PHELPS, Judge ad hoc.
Defendant operates a line of railroad with its terminal at Shreveport, Louisiana, and New Orleans, Louisiana. Its line is located entirely within the State of Louisiana but is continuously used for the transportation of freight destined to, or originating from points in other states. Plaintiff was a member of one of defendant’s track repair gangs. This gang was engaged on the day of the accident in repairing a switch track which was ' an integral part of defendant’s terminal yard at New Orleans and over which there moved each month several hundred cars of freight, a substantial part thereof being interstate shipments.
On the day of the accident and also on the day previous, plaintiff was engaged in assisting in the repair of this switch. His foreman instructed him to go, with several other members of his gang, to a point a short distance away and bring some timbers to the switch so they would be available for installation on the following morning. Plaintiff was injured while assisting in bringing these timbers to the switch.
This suit is brought to recover compensation under the Louisiana Workmen’s Compensation Act (Act 20 of 1914). That act has no application to railroad employees who are injured while engaged in interstate commerce. (Sec. 30, as amended by Act 244 of 1920). Indeed, the statute could not be made applicable in cases falling under the Federal Employers’ Liability Act. (New York Central R. R. vs. Winnfield, 244 U. S. 147. The question in each case is, therefore, whether the injured employee was at the time of the accident engaged in interstate commerce; and the decisions of the Supreme Court of the United States on this question bind the state courts and must be followed by them. (New York Central R. R. Co. vs. Winnfield, supra.)
This case, in my opinion, falls clearly under the decision of the Supreme Court of the United States in Pedersen vs. Delaware, Lackawanna & Western R. R. Co., 229 U. S. 146, in which it was held that a railroad employee who was injured while engaged in carrying to a bridge bolts to be used the next day in the repair thereof was engaged in interstate commerce at the time of the injury. In the Pedersen case no repair work had been done on the bridge but the work was to be begun the next day and the materials were being assembled by the bridge gang for that purpose. Here the repair work had been going on for two days and plaintiff had been participating therein. Plaintiff’s act in bringing the timber to the track was incidental and necessary to the repair work already begun. The case at bar is, therefore, much more, clearly within the Federal Act than was the Pedersen case. The authority of the Pedersen case has not been challenged or effected by any subsequent decisions of the Supreme Court of the United States. On the contrary, that court extended the doctrine of the Pedersen case by its decision in Philadelphia, Baltimore & Washington R. R. Co. *312vs. Smith, 250 U. S. 101, in. which it held that an employee of an interstate railroad whose duties were to cook the meals for a gang of bridge carpenters in a camp car which was provided and moved from place to place along the railroad line to facilitate, their work in repairing bridges, and who, at the time of his injury, was within the car on a side track and occupied in cooking a meal for the carpenters while they were repairing one of the bridges in the vicinity was engaged in interstate commerce within the meaning of the Federal Employers’ Liability Act. If an employee engaged in feeding the bodies of a gang is engaged in interstate commerce because of the interstate nature of the work of the gang, then it necessarily follows that a member of the repair gang engaged in feeding, material to his gang for immediate use in repair work already begun on an instrumentality of interstate commerce is also engaged in interstate commerce.
The decisions of the Supreme Court of the United States in cases involving the movement or repair of cars or engines are inapposite. Such equipment is not permanently dedicated to interstate commerce. Each car or engine is a separate unit which is at one time devoted to interstate and at another time devoted to intrastate commerce. The tracks of the railroad are, however, permanent fixtures and an integral part of one continuous highway of interstate commerce. They are at all times instrumentalities of interstate commerce.
The decision of the Supreme Court of Louisiana in Dupuis vs. Louisiana Railway & Navigation Co., 155 La. 953, 99 South. 709, is manifestly inapplicable. There the court held that a railway bridge foreman injured while engaged in unloading from a car piling shipped from a point within the state and intended for use at some indefinite future time in protecting a railway bridge was not engaged in interstate commerce. The court stressed the fact that “while the purpose for which the piling was intended to be used is shown, there is no proof in this record of any necessity for its immediate use for that purpose and no proof- as to when, or whether it ever would be so used.” (P. 956.) Here, the repair work had been actually begun and the timber was intended for immediate use.
For the foregoing reasons, I am of the opinion that plaintiff was injured while engaged in interstate commerce and that no recovery can be had under the Louisiana Compensation Act. I, therefore, respectfully dissent from the opinion and decree permitting recovery under the state act.